DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “a communciation device configured to communicate with other vehicles in a platoon and to transmit a message, which is received from the other vehicles, in a form of a full message”
First, it is unclear how the UE transmits a message which is received from other vehicles in a form of a full message. As stated in the specification the UE receives messages from a UE-2 and a UE-3 concatenates the messages into a full message, this message is no longer a message from the other vehicles as it is a new message. The office recommends amending the claim to recite, “a communciation device configured to communicate with other vehicles in a platoon and to transmit a message, which is comprised of messages received from the other vehicles, in a form of a full message”, which would make the claim clear. 
The claim is unclear, because it is unclear what the purpose of transmitting the full message from the claims, and to whom the full message is being transferred to. Further the communication device is configured to transmit a message in the form of a full message, but also check the omission of the message. It’s unclear how the message is omitted if the claim states that the message is a part of the full message. For example, the UE receives first and second message from devices 2 and 3, and concatenates those messages with another message (e.g. a full message), the message that the UE-1 sends cannot be omitted only the message sent from devices 2 and 3 could be omitted because the claim recites that the UE-1 transmits a message as a full message. The claim should be amended to recite, in part, “a controller configured to generate a logic message from the platooning, to check an omission of the messages from the other vehicles, and to adjust a latency”. Furthermore, it is unclear whether the full message is the logic message. If the full message is not the logic message what purpose does the logic message have in the claims, and what condition causes the logic message to be generated? If the logic message is generated based on the detection of a missing message, the claim should recite, why the message is generated to clear up any ambiguities in the claim.
Claims 2-13 are similarly rejected for their dependency on claim 1 and for failing to cure the deficiencies therein. 
With regard to claim 14, the claim recites, in part, “An apparatus for controlling platooning comprising:
a communication device configured to transmit a first message, to receive a second message and third message from other vehicles, and to transmit the first message, the second message, and the third message in a form of a full message”. The claim is unclear as to how the UE transmits the first message, and the receives a second and third message, and then retransmits the first message with the second and third message after the first message has been previously transmitted. And further it is unclear to whom the full-message comprising all three messages are being transmitted to. While breadth does not necessarily render a claim indefinite, when the boundaries of the protected subject matter are not clearly delineated and the scope of the claims of unclear, a rejection is warranted MPEP 2173.04. In this case, it is entirely unclear which device is receiving the full message which is a combination of the first, second, and third message, and thus the claims are unclear. 
The office recommends amending the claim at least, in part, to recite, “generating a first message, to receiving a second message and third message from other vehicles”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2020/0153559 A1).
Regarding claim 1, Cheng discloses:
An apparatus for controlling platooning (par.[0026] which recites, in part, “a platoon leader”, and par.[0034] describes platooning) comprising: 
a communication device configured to communicate with other vehicles in a platoon and to transmit a message, which is received from the other vehicles, in a form of a full message (par.[0026] which recites, in part, “In accordance with one non-limiting example aspect of the described methods and features thereof, in a device-to-device (D2D) communications system, a designated re-transmitting device (e.g., a UE, a relay, a vehicle platoon leader, a road side unit (RSU), etc.) may generate a coded message that encodes two or more messages which were previously transmitted to a group of devices, such as UEs.” Par.[0034 – 0035] describes a coded message being transmitted from a single vehicle which comprises the first and second, or more messages which were previously transmitted from other vehicles); and 
a controller configured to generate logic message (par.[0034 – 0035] the coded message) for the platooning (par.[0034 – 0035] wherein the message is used for platooning), to check omission of the message from the full message received using the communication device (par.[0072] describes detecting a missed message and retrieving missed messages), and 
to adjust a latency of the message when the omission of the message occurs (par.[0086 – 0087] describe detecting a missed message and retransmitting the missed within a delay bound (e.g. a latency period) thus, improving the latency of the message such that it is received within the proper delay bound).
Regarding claim 2, Cheng discloses:
wherein the communication device uses Vehicle to Everything (V2X) communication (par.[0025 – 0026] of the disclosure teaches V2V, V2X, platooning, and D2D).
Regarding claims 3 and 15, Cheng discloses:
wherein the communication device uses Vehicle to Vehicle (V2V) communication (par.[0025 – 0026] of the disclosure teaches V2V, V2X, platooning, and D2D).

Regarding claims 4 and 16, Cheng discloses:
wherein the communication device transmits the full message in a form of a data packet (fig.1 and 5 discloses an LTE, LTE-A, or 5G IoT network which is a packet based data network).

	Regarding claim 5, Cheng discloses:
wherein the communication device transmits the full message in synchronization with a control cycle of the controller (par.[0087 – 0088] which recites, in part, “For example, upon receiving the first message 198a, the re-transmitting device 104a may wait for the PDB time of the first message 198a before performing coding-based re-transmission of the first message 198a with other messages.”).


	Regarding claim 14, Cheng discloses:
An apparatus for controlling platooning (par.[0026] which recites, in part, “a platoon leader”, and par.[0034] describes platooning) comprising: 
a communication device configured to transmit a first message (par.[0026] which discloses a coded message), to receive a second message and a third message from other vehicles (par.[0026] which recites, in part, “In accordance with one non-limiting example aspect of the described methods and features thereof, in a device-to-device (D2D) communications system, a designated re-transmitting device (e.g., a UE, a relay, a vehicle platoon leader, a road side unit (RSU), etc.) may generate a coded message that encodes two or more messages which were previously transmitted to a group of devices, such as UEs.” Par.[0034 – 0035] describes a coded message being transmitted from a single vehicle which comprises the first and second, or more messages which were previously transmitted from other vehicles), and to transmit the first message, the second message, and the third message in a form of a full message (par.[0034] which recites, in part, “As a result, each one of the first message 198a and the second message 198b does not need to be re-transmitted individually, e.g., by the original transmitting UE or any other UE, yet the transmission of the coded message 198c, which includes the first message 198a and the second message 198b, enables the first message 198a and the second message 198b to meet the high reliability requirements of V2V or V2X communications”); 
a message check device configured to check omission of a message from the full message (par.[0072] describes detecting a missed message and retrieving missed messages); and 
a controller configured to adjust a latency of the message when the omission of the message occurs (par.[0086 – 0087] describe detecting a missed message and retransmitting the missed within a delay bound (e.g. a latency period) thus, improving the latency of the message such that it is received within the proper delay bound).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 14, in view of Bai et al. (US 2013/0034016 A1).
Regarding claim 17, Cheng discloses a messaging checking device (fig.5 teaches a controller processor configured to perform the method of claim 14), but does not explicitly disclose:
wherein the message check device checks a packet receive rate of the full message to determine whether the packet receive rate of the full message is normal.
In an analogous art, Bai discloses:
wherein the message check device checks a packet receive rate of the full message to determine whether the packet receive rate of the full message is normal (par.[0039] discloses the QoS of packets is determined based on Packet Delivery Rate (PDR)).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Cheng, with the methods as discussed in Bai. The motivation/suggestion would have been to keep the QoS of messages over a certain threshold such that QoS metrics in the V-2-V system are maintained. 

Regarding claim 18, Bai discloses:
wherein the message check device counts up a jitter error to determine whether a count value of the jitter error is in a preset count range (par.[0039] wherein the QoS wherein jitter error is determined).

Regarding claim 19, Bai discloses:
wherein the message check device determines whether a jitter error rate is equal to or greater than a specific rate and determines to adjust the latency, when the jitter error rate is equal to or greater than the specific range (par.[0039] discloses determining the jitter along with other parameter and adjusting the latency by re-routing the data).

Regarding claim 20, Bai disclsoes:
wherein the specific rate is preset (par.[0039] which discloses the threshold, which is preset)

Allowable Subject Matter
Claim 6-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While the disclosure of Cheng teaches a coded message comprising a message transmitted by a first UE comprising contents of a plurality of secondary UE, it does not disclose each and every feature of claim 6, thus claim 6 if amended into the independent claims including the subject from which it depends would be in condition for allowance. Claims 7-13 which depend on claim 6 are allowed for their dependency thereon. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li et al. (US 2021/0194645 A1) “Improved Assisted Retransmission Technique for Cellular Communication”
Cavalcanti et al. (US 2020/0178043 A1) “Cooperative V2X Communication”
Schoenly et al. (US 2020/0139945 A1) “Vehicle Handling System and Method”
Nguyen et al. (US 2020/0120459 A1) “V2X Network Based Relaying”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411